Title: To Thomas Jefferson from Albert Gallatin, 29 December 1803
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Dear Sir
                     
                  Decer. 29th 1803
               
               Doctr. Jones says that Joseph Monroe is perfectly worthless—Edwards extremely indolent—and Robinson having removed to Fauquier & owning no land in the vicinity never could find it convenient to return for the sake of the trifling salary. He is decidedly in favour of Nelms.
               Respectfully Your obedt. Servt.
               
                  Albert Gallatin
               
            